The opinion of the court was delivered by
Hoyt, C. J.
The writ of prohibition prayed for in this application could be properly granted only by the announcement of a rule which, if followed to its logical conclusion, would result in tying the hands of many of the superior courts so that it would he impossible for them to do any business whatever, and it might also result in depriving many of the municipalities in the state of the power to do any official act. Such being the results which might flow from the granting of the peremptory writ, it should not be granted unless the jurisdiction of this court is clearly made to appear, and the law applicable to the case upon the merits is beyond reasonable question.
The evil to be prevented is so small compared with the results which might follow such prevention, that the court should refuse to act until satisfied that the petitioner is entitled to the relief prayed for. The granting of writs of this kind rests in the sound discretion of the court, and while it is its duty to interfere in a proper case, it is not its duty so to do when either its own jurisdiction or the fact that the inferior court is proceeding without authority is not made to appear beyond reasonable doubt.
In our opinion they are not thus made to appear in the case at bar. Hence the motion of the respondents *520to quash the writ and dismiss the proceeding must be granted. It is not made clearly to appear that the superior court is about to do anything which this court has the right to prohibit. The order for summoning the jury has already been made, and it does not appear that the superior court or the judge thereof is threatening to do any other act connected with the summoning of the jury, or that it is necessary that he should make any further order in connection therewith. This being so, the case, so far as the court or judge is concerned, falls within the rule announced by this court in State, ex rel. Boom Co., v. Superior Court, 2 Wash. 9 (25 Pac. 1007), and Harbor Line Commissioners v. State, ex rel. Yesler, 2 Wash. 530 (27 Pac. 550).
None of the other defendants are state officers, and it is at least open to serious question whether this court has any original jurisdiction to grant any relief against them. Beside, that which it is alleged that each of them is about to do is purely ministerial, and for that reason it is at least doubtful whether the writ of prohibition is the proper remedy to prevent the performance of the threatened acts.
The peremptory writ will be denied and the proceeding dismissed.
Dunbar, Scott, Anders and Gordon, JJ., concur.